Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Bobby Carl Lennox aka Bobby Carl                       Appeal from the 6th District Court of
Leanox, Appellant                                      Lamar County, Texas (Tr. Ct. No. 28256).
                                                       Opinion delivered by Chief Justice Morriss,
No. 06-19-00164-CR         v.                          Justice Burgess and Justice Stevens
                                                       participating.   Concurring Opinion by
The State of Texas, Appellee                           Justice Burgess.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reform the judgment of the trial court to reflect that the appellant
was convicted of three class B misdemeanor offenses under Section 32.21(e-1)(2) of the Texas
Penal Code. Because the appellant received sentences outside the punishment range for class B
misdemeanors, we reverse the sentences only and remand the cause to the trial court to conduct a
new trial on punishment for the class B misdemeanors.
       We further order that the appellee, the State of Texas, pay all costs of this appeal.


                                                       RENDERED NOVEMBER 23, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk